DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending and will be examined in the U.S. National stage application.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (“related art”, ¶ 0027).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore
			the other end of the first lubricant supply pipe (340) selectively communicates with the first intake branch pipe or the second intake branch pipe (Claim 5),
			the first lubricant supply pipe (340) selectively communicates with the first housing of the first compressor or the second housing of the second compressor (Claim 6),
			sensors (Claim 12 and each of the specific sensors recited in Claim 13), and 
			control component (described as “not shown” in ¶ 0071), lubricant level sensor, rotational speed sensor needed to sense rotational speed (Claim 14 and Claim 15)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 5 and Claim 6
	The entirety of Claim 5 is indefinite in that it is not understood what this limitation means or is attempting to recite.  More particularly, it is not understood what the subphrase “selectively communicates” is intending to recite as Fig. 6 shows no selectivity with the first lubricant supply pipe (340, Figs. 2 and 6) as the first lubricant supply pipe 340 is fixedly connected to the lubricant separator 310 at one end and fixedly connected to the first intake branch (320) at the other end.  Claim 6 contains the same kind of “selectively communicates” subphrase as Claim 5 and so is similarly rejected as Claim 5 described above.  One way to overcome this rejection is to further amend the claim as follows:   
	5. (Currently Amended) The intake pipe according to Claim 4, wherein the other end of the first lubricant supply pipe is fixedly attached to [[

The Examiner further notes that in the embodiment of Fig. 7 the control component is described as having control over the valve 360, however, each of Claims 5 and 6 do not recite a second lubricant supply pipe which is why the Examiner believes Applicants are trying to further limit the embodiment as shown in Fig. 6.  

In Regard to Claim 11 and claims dependent thereon
	The elements “a first compressor” and “a second compressor” (Claim 11, lines 11 and 12 each have improper antecedent basis (each element was previously recited in Claim 11, lines 2 and 4).  One way to obviate this rejection is to further amend the claim to recite:
		‘a first lubricant supply pipe configured to supply the separated lubricant to the [[a]] first compressor or the [[a]] second compressor in the compressor system’.

	The element “the compressor system” (Claim 11, last line) in combination with the elements “A compressor system” (Claim 11, line 1) and “a compressor system” (Claim 11, line 12) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0231035 (Lee et al; published on August 11, 2016) (LEE).  
In reference to Claim 1, LEE discloses:
		An intake pipe (introduction flow channel 160b, ¶ 0047, lines 1 and 2, Fig. 2) for a compressor system (outdoor device 100, ¶ 0024, line 4, Figs. 1-11), comprising: 			
			a lubricant separator (gas-liquid separator 160, ¶ 0046, line 1, Fig. 2) configured to separate lubricant from fluid to be compressed (¶ 0046, lines 1-3) which is flowing through the intake pipe (160b); and 
			a first lubricant supply pipe (discharge flow channel 152 + first guide flow channel 157, ¶ 0047, lines 7-12) configured to supply the separated lubricant to a first compressor (first compressor 110, ¶ 0025, lines 6 and 7) or a second compressor (112, ¶ 0025, lines 6 and 7) in the compressor system (100).
	In reference to Claim 2, LEE further discloses that the intake pipe (160b, Fig. 2) further comprises a first intake branch pipe (the pipe portion of 160b at the end of the lead line of 160b in Fig. 2)  and a second intake branch pipe (another portion of 160b that is crossed by the lead line associated with A in Examiner’s ANNOTATED Fig. 2 of LEE), wherein the first intake branch pipe (the pipe portion of 160b at the end of the lead line of 160b in Fig. 2) and the second intake branch pipe (another portion of 160b that is crossed by the lead line associated with A in Examiner’s ANNOTATED Fig. 2 of LEE) are configured to introduce the fluid to be compressed which flows into the lubricant separator to the first compressor (110) and the second compressor (112) in the compressor system (100), respectively.  
	In reference to Claim 9, LEE also discloses that the intake pipe (160b, Fig. 2) further comprises a valve (injunction valve 159a, ¶ 0049, line 2) provided on the first lubricant supply pipe (first guide flow channel 157, ¶ 0048, line 1) to selectively supply the lubricant (¶ 0048, lines 1-3) to the first compressor (110).  
	In reference to Claim 10, LEE further discloses that the intake pipe further comprises a second lubricant supply pipe (another portion of 157 that includes injection pipe 159b, Fig. 2), wherein the first lubricant supply pipe (first guide flow channel 157, ¶ 0048, line 1) is configured to supply the separated lubricant to the first compressor (110), and the second lubricant supply pipe (another portion of 157 that includes injection pipe 159b, Fig. 2) is configured to supply the separated lubricant to the second compressor (112), and wherein the intake pipe further comprises a valve (159a) configured to selectively supply the lubricant to the first compressor (110) through the first lubricant supply pipe or to the second compressor (112) through the second lubricant supply pipe (another portion of 157 that includes injection pipe 159b, Fig. 2).  
In reference to Claim 11, LEE discloses:
		A compressor system (outdoor device 100, ¶ 0024, line 4, Figs. 1-11), comprising:
			a first compressor (first compressor 110, ¶ 0025, lines 6 and 7, Fig. 2), which comprises a first housing (A, Examiner’s ANNOTATED Fig. 2 of LEE, and representative of compressor housing 390 as shown in Fig. 6, ¶ 0076, line 4), and a first inlet (B, Examiner’s ANNOTATED Fig. 2 of LEE) and a first outlet (C, Examiner’s ANNOTATED Fig. 2 of LEE, and representative of 370 as shown in Fig. 6) provided in the first housing (A); 
			a second compressor (112, ¶ 0025, lines 6 and 7, Fig. 2), which comprises a second housing (D, Examiner’s ANNOTATED Fig. 2 of LEE), and a second inlet (E, Examiner’s ANNOTATED Fig. 2 of LEE) and a second outlet (F, Examiner’s ANNOTATED Fig. 2 of LEE) provided in the second housing (D); and 
			an intake pipe (introduction flow channel 160b, ¶ 0047, lines 1 and 2, Fig. 2) for a compressor system (100) comprising 
				a lubricant separator (gas-liquid separator 160, ¶ 0046, line 1, Fig. 2) configured to separate lubricant from fluid to be compressed which is flowing through the intake pipe (160b); and 
				a first lubricant supply pipe (discharge flow channel 152 + first guide flow channel 157, ¶ 0047, lines 7-12, Fig. 2) configured to supply the separated lubricant to a first compressor (110) or a second compressor (112) in the compressor system (100), 5MM/smm
Amendment dated June 24, 2020			wherein the first inlet (B) and the second inlet (E) communicate with each other through the intake pipe (160b) for being supplied with fluid to be compressed.

    PNG
    media_image1.png
    586
    655
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of LEE

	In reference to Claim 12, LEE further discloses that sensors (temperature sensors 171, 172 and pressure sensor 125, Fig. 2) are provided in the first compressor (110) and/or the second compressor (112) to obtain sensing information as to whether the lubricant is insufficient in the first compressor (110) or the second compressor (112, ¶ 0054).  
	In reference to Claim 13, LEE also discloses that the sensors comprise a pressure sensor (¶ 0054, lines 6 and 7).  
	In reference to Claim 14, LEE further discloses that the compressor system further comprises a control component (controller 200, ¶ 0065, third to last line), wherein the control component is configured to determine whether the lubricant is insufficient in the first compressor (110) or the second compressor (112) based on the sensing information of the sensor, and control operation of a valve of the intake pipe to supply lubricant to one of the first compressor and the second compressor in which the lubricant is insufficient (controller 200 to further control valves 159a, 159 based on sensor information, ¶ 0065).  
	In reference to Claim 16, LEE also discloses that the first compressor and/or the second compressor is a variable capacity compressor (¶ 0026, when the capacity of the first compressor 110 is insufficient the second compressor 112 can be additionally operated making the first compressor and/or the second compressor a kind of variable capacity compressor dependent on the capacity needed for the system).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LEE.  
	In reference to Claim 3, while LEE teaches a first intake branch pipe and a second intake branch pipe (different portions of introduction channel 160b that extends into the interior of the lubricant separator that are received by first compressor 110 and second compressor 112, Fig. 2) LEE does not explicitly call out that intake branches both extend in to the interior of the lubricant separator.  A person having ordinary skill in the art (PHOSITA) would understand, however, that if node G (Examiner’s ANNOTATED Fig. 2 of LEE) was located specifically at lubricant separator 160 this kind of arrangement can have an implementation where each branch that feeds the first compressor 110 and the second compressor 112 would both extend into the interior of lubricant separator 160.    
	It would be obvious to the PHOSTIA before the effective filing date of the invention to utilize the intake branches as taught by LEE and further arrange them such that the node of the intake branches resides at the lubricant separator so that both of the intake branches can each extend in to the interior of the lubricant separator for the benefit of providing an alternate construction the intake branches that is still effective to supply the fluid to be compressed to the first compressor and the second compressor so that the air conditioning system is effective to cool the air in a predetermined space as expressly described by LEE (¶ 0005, lines 1-3).   
	In reference to Claim 4, LEE further discloses that the lubricant separator (160, Fig. 2) comprises a top opening (160a is received at a top opening in to 160, Fig. 2), a side wall (end of lead line of 160 is a right side wall and the wall opposite this wall is a left side wall as shown in Fig. 2) and a bottom wall (lead line of reference numeral 162 as shown in in Fig. 2 crosses the bottom wall of 160), and wherein the top opening is adapted to allow the fluid to be compressed to enter the lubricant separator (160), and the bottom wall is provided with a bottom wall opening (163) communicating with one end of the first lubricant supply pipe (discharge flow channel 152 + first guide flow channel 157, ¶ 0047, lines 7-12).  LEE does not explicitly call out that intake branches both extend in to the interior of the lubricant separator via the side walls.  The PHOSITA would understand, however, that if node G (Examiner’s ANNOTATED Fig. 2 of LEE) was located specifically at lubricant separator 160 this kind of arrangement can have an implementation where each branch that feeds the first compressor 110 and the second compressor 112 would both extend into the interior of lubricant separator 160 and could, by design choice, be implemented so each branch was located in a respective side wall of the lubricant separator.    
	It would be obvious to the PHOSTIA before the effective filing date of the invention to utilize the lubricant separator as taught by LEE and further arrange side wall outlets for the intake branches for the benefit of providing an alternate construction the intake branch/liquid separator output structure that is still effective to supply the fluid to be compressed to the first compressor and the second compressor so that the air conditioning system is effective to cool the air in a predetermined space as expressly described by LEE (¶ 0005, lines 1-3).   
	In reference to Claim 6, LEE further teaches that the other end of the first lubricant supply pipe (discharge flow channel 152 + first guide flow channel 157, ¶ 0047, lines 7-12) selectively communicates with a first housing of the first compressor (157 extends to a branch that is input into housing A, Examiner’s ANNOTATED Fig. 2 of LEE, and A representative of compressor housing 390 as shown in Fig. 6, ¶ 0076, line 4). 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US6574986 (Morimoto et al.; issued on June 10, 2003) (MORIMOTO).  
	In reference to Claim 5, LEE teaches a first lubricant supply pipe, a first intake branch pipe, and a second intake branch pipe.  LEE does not explicitly teach that the other end of the first lubricant supply pipe selectively communicates with the first intake branch pipe.  MORIMOTO teaches an oil separator (title, Abstract, Figs. 1-17) that includes the other end of the first lubricant supply pipe (oil return circuit 9, col. 6, line 22, Fig. 1) selectively communicates with the first intake branch pipe (the input into compressor 2 via accumulator 6 from oil return circuit 9).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the other end of the first lubricant supply pipe selectively communicates with the first intake branch pipe as taught by MORIMOTO and incorporate such a feature in to LEE’s scroll compressor for the benefit of providing improved stability of operation for the oil separator as expressly described by MORIMOTO (col. 6, lines 44-51).   
	In regard to Claim 8, LEE teaches a liquid separator along with the first and second side wall outlets as described above, however, LEE does not teach a shape of the liquid separator that includes an upper truncated conical structure.  MORIMOTO teaches an oil separator that includes the side wall comprising an upper truncated conical structure (see the shape of 3 in Fig. 1) tapering toward the top opening and arranged between the first and second side wall outlets and the top opening.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an upper truncated conical structure (see the shape of 3 in Fig. 1 and 50 in Figs. 2 and 3, col. 6, line 64) tapering toward the top opening and arranged between the first and second side wall outlets and the top opening as taught by MORIMOTO and incorporate such a feature in to LEE’s liquid separator for the benefit of providing an improved oil separation efficiency of the oil separator as expressly described by MORIMOTO (col. 7, lines 18-43).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US5502984 (Boehide et al.; issued on April 2, 1996) (BOEHIDE).  
	In reference to Claim 7, LEE teaches a liquid separator, however, LEE does not teach a partition plate.  BOEHIDE teaches an oil separator (title, Abstract, Figs. 1-7) further discloses that a partition plate (baffle member 52, Fig. 6) is provided between the first and second side wall outlets and the bottom wall, and the partition plate (52) is provided with an orifice (passages 62, 62) allowing lubricant to flow therethrough (baffle member 62 is placed just above sump 16 with collection chamber 60 in-between which can be by design choice located below the first and second side wall outlets).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a partition plate being provided between the first and second side wall outlets and the bottom wall along with the partition plate being provided with an orifice allowing lubricant to flow therethrough and incorporate such a feature into the liquid separator of LEE for the benefit of having an alternate liquid separator construction that is still effective to remove excess oil from the refrigerant gas as expressly described by BOEHIDE (col. 2, lines 4-9).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US2014/0044581 (Mao et al.; published on February 13, 2014).  
	In reference to Claim 15, LEE teaches that the compressor system further comprises a control component (controller 200, ¶ 0065, third to last line), wherein the control component is configured to determine whether the lubricant is insufficient in the first compressor (110, Fig. 2), and control operation of a valve (injunction valve 159a, ¶ 0049, line 2) of the intake pipe (206) to supply lubricant to the first compressor (110) in which the lubricant is insufficient.  
LEE does not explicitly teach that the control component is configured to determine whether the lubricant is insufficient in the first compressor based on a rotational speed of a drive shaft of the first compressor.  MAO teaches a rotary compressor (title Abstract, Figs. 1-13B) that includes a control component (including oil level sensor 120, Fig. 2) is configured to determine whether the lubricant is insufficient in the first compressor in the first compressor based on a rotational speed of a drive shaft of the first compressor (Abstract, ¶ 0080).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a control component being configured to determine whether the lubricant is insufficient in the first compressor based on a rotational speed of a drive shaft of the first compressor and further incorporate this feature in to LEE’s scroll compressor/air conditioner for the benefit of having improved control for lubrication management of the compressors in the air conditioner and also for providing an adequate supply of oil to the scroll compressor in the air conditioner when in operation as explicitly described by MAO (¶ 0004; MAO recognizes the importance of having the proper amount of lubricating oil in a twin or multicompressor system and rotation of the shaft is one way to know if the scroll compressor is ON or OFF so that the a proper amount of lubrication is correspondingly supplied).

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2316016, US2011/0239667, US20110174005, and EP2196747A1 each show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday November 24, 20219

/Mary Davis/Primary Examiner, Art Unit 3746